Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James H. Hutchins appeals a district court order denying his 28 U.S.C. § 2241 (2006) petition and denying his second motion to amend his petition. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See Hutchins v. Beeler, No. 5:08-hc-02042-D (E.D.N.C. Jan. 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.